Citation Nr: 0737950	
Decision Date: 12/03/07    Archive Date: 12/13/07

DOCKET NO.  97-10 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
paranoid schizophrenia. 

2.  Entitlement to service connection for paranoid 
schizophrenia. 

3.  Entitlement to an effective date earlier than April 13, 
1995, for the grant of service connection for post-traumatic 
stress disorder (PTSD). 

4.  Evaluation of PTSD, currently evaluated as 30 percent 
disabling. 

5.  Evaluation of bilateral hearing loss disability, 
currently evaluated as 10 percent disabling. 

6.  Entitlement to a total rating for compensation on the 
basis of individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Robert A. Laughlin, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
October 1945.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland California.  By a rating action in September 1996, 
the RO granted service connection for PTSD, effective April 
13, 1995, and rated the condition as 10 percent disabling.  

By a rating action in December 2001, the RO granted service 
connection for bilateral hearing loss, and assigned a 0 
percent rating effective April 13, 1995; that rating also 
increased the evaluation for PTSD from 10 percent to 30 
percent, effective April 13, 1995.  Subsequently, in November 
2003, the RO increased the evaluation for bilateral hearing 
loss from 0 percent to 10 percent, effective April 13, 1995; 
however, the RO confirmed and continued the 30 percent rating 
assigned for PTSD.  

In April 2004, the Board remanded the case to the RO in order 
to accord the veteran a personal hearing.  

By a rating action in September 2004, the RO determined that 
new and material evidence had not been received to reopen a 
claim of entitlement to service connection for paranoid 
schizophrenia.  The veteran perfected a timely appeal to that 
decision.  

On July 10, 2007, the veteran appeared and offered testimony 
at a hearing before the undersigned Veterans Law Judge 
sitting at the RO.  A transcript of that hearing is of 
record.  

In October 2007, the Board granted a motion to advance this 
case on the docket due to the veteran's advanced age.  38 
C.F.R. § 20.900(c) (2007).  

In a rating action of May 2006, the RO denied service 
connection for arthritis, secondary to his service-connected 
PTSD.  A notice of disagreement with that determination was 
received in June 2006.  A statement of the case was issued in 
May 2007.  However, in a statement in support of claim (VA 
Form 21-4138), dated in July 2007, the veteran withdrew his 
appeal for service connection for arthritis secondary to his 
service-connected PTSD.   

The issues of service connection for schizophrenia, 
evaluation in excess of 30 percent for PTSD, an effective 
date earlier than April 13, 1995 for the grant of service 
connection for PTSD, and entitlement to a TDIU are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  



FINDINGS OF FACT

1.  The November 1979 rating decision does not include a 
denial of service connection for an acquired psychiatric 
disorder, to include paranoid schizophrenia, such that there 
is no final decision on that issue.  

2.  There is no evidence to show that a final rating decision 
was made in regard to a claim for service connection for 
paranoid schizophrenia.  

3.  In May 2003, audiometric testing revealed an average 44-
decibel loss, with a speech recognition score of 76 percent, 
in the right ear (level III); and an average 56-decibel loss, 
with a speech recognition score of 64 percent, in the left 
ear (level VI).  

4.  In June 2004, audiometric testing revealed an average 45-
decibel loss, with a speech recognition score of 68 percent, 
in the right ear (level IV); and an average 58-decibel loss, 
with a speech recognition score of 68 percent, in the left 
ear (level V).  


CONCLUSIONS OF LAW

1.  Because there is no final decision of record, regarding a 
claim for service connection for paranoid schizophrenia, the 
Board has no jurisdiction to adjudicate the issue of whether 
new and material has been received to reopen a claim for 
service connection for schizophrenia.  38 U.S.C.A. §§ 7104, 
7105 (West 2002 & Supp. 2007).  

2.  The criteria for an evaluation in excess of 10 percent 
for bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 4.85, 4.86, Diagnostic Code 6100 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a statement of the case 
(SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).  

As noted above, the veteran's original claim for hearing loss 
was filed and decided before the enactment of the VCAA.  
Subsequently, in May 2004, the RO sent the veteran a letter 
informing him of the types of evidence needed to substantiate 
his claims and its duty to assist him in substantiating his 
claims under the VCAA.  He was provided an SOC in December 
2004.  He was advised of his opportunities to submit 
additional evidence.  These communications from the RO, taken 
together, informed the veteran that VA would assist him in 
obtaining evidence necessary to support his claims, such as 
records in the custody of a Federal department or agency, 
including VA, the service department, the Social Security 
Administration, and other pertinent agencies.  The veteran 
was also specifically asked to provide to provide "any 
evidence in your possession that pertains to your claim."  
See 38 C.F.R. § 3.159(b) (1).  

The Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  In addition, it appears 
that all obtainable evidence identified by the veteran 
relative to his claim has been obtained and associated with 
the claims file, and that neither he nor his representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  

In March 2006, the veteran was provided with notice of the 
types of evidence necessary to establish a disability rating 
and the type of evidence necessary to establish an effective 
date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Moreover, since the Board finds that the preponderance of the 
evidence is against the claim for a higher evaluation for 
bilateral hearing loss any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Given the ample communications regarding the evidence 
necessary to establish a higher evaluation for bilateral 
hearing loss, given that the veteran has offered testimony at 
a hearing before the Board, given that he has been provided 
all the criteria necessary for establishing higher 
evaluations, and considering that the veteran is represented 
by a highly qualified attorney, we find that any notice 
deficiencies are moot.  See Conway v. Principi, 353 F.3d 
1369, 1374 (2004), holding that the Court of Appeals for 
Veterans Claims must "take due account of the rule of 
prejudicial error."  


II.  Factual background.

Received in February 1978 was VA Form 21-527, Income-Net 
Worth and Employment Statement.  On that form, the veteran 
indicated that he stopped working in 1974 due disabilities 
involving his back, right arm, and elbow.  Submitted in 
support of his claim was a medical certificate from Dr. Paul 
Levy, dated in September 1979.  The diagnosis was paranoid 
psychosis, chronic.  

By a rating action in November 1979, the RO determined that 
the evidence did not show impairment sufficient to meet 
schedular requirements for permanent and total nonservice-
connected pension.  The rating action used code 9 (not P/T) 
to deny the veteran's claim.  Subsequently, in a letter dated 
November 28, 1979, the veteran was informed that his claim 
for disability pension had been denied.  

The veteran's initial claim for service connection for 
bilateral hearing loss was received in April 1996.  In 
conjunction with his claim, the veteran was afforded a VA 
compensation examination in August 1996.  The veteran 
complained of difficulty hearing when people are speaking at 
home, in the presence of background noise, trouble hearing 
the telephone, and hearing television.  On the audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ




1000
2000
3000
4000
RIGHT

30
50
60
45
LEFT

30
60
60
65

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and of 90 percent in the left ear.  
He has 90 percent understanding bilaterally.  

In a medical statement, dated in March 1998, Dr. Brent Lanier 
indicated that the veteran was seen for evaluation of hearing 
impairment; the veteran indicated that he had been losing his 
hearing, especially in the left ear, "rapidly" since World 
War II.  Dr. Lanier stated that audiometric testing showed a 
bilateral sensorineural hearing impairment, slightly worse in 
the left ear than right.  The impression was bilateral 
sensorineural hearing impairment, a bit worse on the left 
than right consistent with past noise exposure and perhaps at 
this point presbycusis.  

The veteran was afforded an Audiological evaluation in March 
2001, at which time he reported exposure to acoustic trauma 
during active service; he was in combat for 7 months and was 
exposed to many loud sounds, especially bomb blasts.  The 
veteran complained of difficulty understanding speech, left 
worse than right.  On the audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

30
35
50
55
LEFT

30
55
60
65

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 84 percent in the left ear.  
The examiner noted that test results revealed moderate, 
sloping sensorineural hearing loss in both ears; he noted 
that the results were consistent with the veteran's history 
of exposure to loud noises.  The examiner concluded that it 
is more likely than not that the veteran's hearing loss is 
related to his time in the military.  

Medical records from Central California Ears, Nose, and 
Throat Medical Group, dated from April 2001 to June 2001, 
reflect findings of hearing loss.  In a statement, dated July 
24, 2001, Dr. Allen M. Evans noted that the veteran was seen 
in June 2001 for complaints of decreased hearing which has 
been getting progressively worse over the years.  Dr. Evans 
reported that audiometric examination revealed a severe, 
high-frequency, sensorineural hearing loss bilaterally with 
an 84 percent discrimination score in both ears.  The 
impression was severe, high-frequency, sensorineural hearing 
loss which is consistent with presbycusis or noise induced 
hearing loss.  

On the authorized audiological evaluation in May 2003, pure 
tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

30
40
50
55
LEFT

35
60
65
65

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and of 64 percent in the left ear.  
The impression was moderate sensorineural hearing loss, 
bilateral.  

The veteran was afforded another VA audiological evaluation 
in June 2004, at which time he continued to complain of 
decreased hearing and decreased understanding.  The veteran 
ranked his hearing loss as a 10 out of 10.  The veteran 
indicated that he had been using a hearing aid for the past 5 
to 6 months.  On the authorized audiological evaluation, pure 
tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

30
40
50
60
LEFT

35
60
65
70

Speech audiometry revealed speech recognition ability of 68 
percent in the right ear and of 68 percent in the left ear.  
The impression is moderate sensorineural hearing loss, left 
greater than right.  

At his personal hearing in July 2007, the veteran indicated 
that he first applied for disability pension benefits in 
1974, but his claim was ever adjudicated; he reapplied in 
1978.  The veteran indicated that, when he applied for 
pension in 1978, he was suffering from paranoid schizophrenia 
at that time.  The veteran indicated that he has been told 
that he has overlapping features of both schizophrenia and 
PTSD.  


III.  Legal Analysis-New & Material evidence-S/C 
schizophrenia.

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 
C.F.R. § 20.101.  

If a veteran files a claim for compensation with VA, and the 
claim is disallowed, he has the right to appeal that denial 
to the Board.  See 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. 
§§ 20.200, 20.201, 20.202.  If the veteran does not perfect 
an appeal, however, the rating decision becomes final.  See 
38 C.F.R. §§ 20.302(a), 20.1103.  

Under the provisions of 38 U.S.C.A. § 7105(a), an appeal to 
the Board must be initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished to the appellant.  In essence, the 
following sequence is required: there must be a decision by 
the RO, the appellant must express timely disagreement with 
the decision, VA must respond by explaining the basis of the 
decision to the appellant, and finally the appellant, after 
receiving adequate notice of the basis of the decision, must 
complete the process by stating his argument in a timely 
filed substantive appeal.  See 38 C.F.R. §§ 20.101, 20.200, 
20.201, 20.202, 20.302.  

Review of the claims folder reveals that the veteran 
submitted a claim in February 1978; at that time, he filed a 
VA Form 21-527, Income-Net Worth and Employment Statement.  
On that form, the veteran indicated that he stopped working 
in 1974 due disabilities involving his back, right arm, and 
elbow.  The November 1979 rating decision denied a claim for 
pension benefits.  The veteran was informed of that decision 
by letter dated in November 1979.  There is nothing in the 
rating decision that speaks in any way to a claim for 
schizophrenia.  In fact, the associated award letter 
specifically stated as follows: "the brief statement received 
from Dr. Levy does not show the sufficient disability to meet 
the requirements for VA pension."  Considering the rating 
decision and notice letter in conjunction with the 
requirements for a decision found in the relevant law and 
regulations, the Board finds that the November 1979 rating 
decision cannot be construed as denying service connection 
for schizophrenia.  The Board is unable to locate any final 
decision regarding that issue.  

In light of the absence of any final adjudication of the 
veteran's claim for entitlement to service connection for 
schizophrenia, there is no final decision to be challenged.  
Because there is no final decision of record, regarding a 
claim for service connection for schizophrenia, the Board has 
no jurisdiction to adjudicate the issue of whether new and 
material has been received to reopen a claim for service 
connection for schizophrenia.  38 U.S.C.A. §§ 7104, 7105 
(West 2002 & Supp. 2007).  Accordingly, the claim as to the 
issue of whether new and material evidence has been received 
to reopen a claim for service connection for schizophrenia 
must be dismissed.  

In reaching this determination, the Board notes that, in the 
September 1996 rating decision, schizophrenia was 
reclassified as Code 8.  However, schizophrenia was not 
listed as an issue, was not addressed in the reasons and 
bases, and it was not addressed in the September 1996 
notification letter.  The Board finds that the 
reclassification was either in error or that there was a 
fatally flawed adjudication and notice.  


IV.  Legal Analysis-Evaluation.

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Pertinent regulations do not require that all 
cases show all findings specified by the Rating Schedule, but 
that findings sufficient to identify the disease and the 
resulting disability and above all, coordination of the 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2007).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Since the veteran is appealing 
the original assignment of a disability rating following an 
award of service connection, the severity of his bilateral 
hearing loss is to be considered during the entire period 
from the initial assignment of the rating to the present 
time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  After 
careful review of the evidentiary record, the Board concludes 
that the veteran's hearing loss disability has not changed 
and a uniform evaluation is warranted.  

The present appeal involves the veteran's claim that the 
severity of his hearing loss warrants a higher disability 
rating.  The veteran's hearing loss has been rated by the RO 
under the provisions of Diagnostic Code 6100.  In evaluating 
hearing impairment, disability ratings are derived by a 
mechanical application of the ratings schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  The ratings schedule provides a table for ratings 
purposes (Table VI) to determine a Roman numeral designation 
(I through XI) for hearing impairment.  Table VII is used to 
determine the percentage evaluation by combining the Roman 
numeral designations for hearing impairment in both ears.  38 
C.F.R. § 4.85.  

When the puretone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. 
§ 4.86(a).  Additionally, when the puretone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).  
The evidence of record herein indicates that the veteran's 
bilateral hearing loss pattern does not fit the requirements 
of an unusual pattern of hearing impairment.  

After a review of the evidence, the Board finds that the 
criteria for a rating in excess of 10 percent for the 
veteran's service-connected bilateral hearing loss disability 
are not met.  

In this case, the results of the VA examinations of record 
fail to demonstrate that a higher evaluation is warranted for 
the veteran's service-connected bilateral hearing loss 
disability.  In this regard, under the criteria set forth in 
the Rating Schedule, the results of the audiometric test 
conducted in May 2003 reveal that the veteran has level III 
hearing in the right ear and level VI hearing in the left 
ear.  The results of the audiometric examination conducted in 
June 2004 reveal that the veteran has Level IV hearing in the 
right ear, and level V hearing in the left ear.  Regardless 
of which VA audiometric test is used to evaluate the 
veteran's hearing loss, the above findings correspond to a 10 
percent evaluation.  Thus, although the veteran asserts that 
his hearing loss has increased in severity, the Board 
concludes that the medical findings on examination are of 
greater probative value than the veteran's statements 
regarding the severity of his bilateral hearing loss 
disability.  Accordingly, the Board finds that the weight of 
the evidence is against the veteran's claim for an increased 
evaluation for bilateral hearing loss disability.  
Furthermore, an exceptional pattern of hearing impairment has 
not been indicated.  

As noted above, there is an alternative method for rating 
hearing loss disability which can be used if the puretone 
thresholds at 1000, 2000, 3000, and 4000 Hertz are all at 55 
decibels or higher, or if the puretone threshold at 1000 
Hertz is 30 or less and at 2000 Hertz is 70 or more.  38 
C.F.R. § 4.86 (2007).  Each ear is to be evaluated separately 
under this part of the regulations.  

The Board also has considered the applicability of the 
provisions of 38 C.F.R. § 4.86(a) and (b), but finds that 
puretone thresholds meeting the definitions of exceptional 
hearing impairment have not been shown.  In this regard, the 
audiological examination findings do not reflect puretone 
thresholds of 55 decibels or more from 1000 to 4000 Hertz, or 
puretone thresholds of 30 decibels or less at 1000 Hertz and 
70 decibels or more at 2000 Hertz.  

The Board has carefully considered the veteran's contentions 
in this matter.  The Rating Schedule provides the criteria 
for rating the disabilities and assigning compensation 
benefits.  As noted, the criteria encompass what is termed 
the average impairment of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  We appreciate the veteran's 
concern that he has trouble hearing in certain environments, 
but no specific compensation is provided based upon such 
inability; it is impairment of earning capacity that is 
paramount.  Here, the objective evidence is at the crux of 
the matter, and it provides no appropriate basis for 
assigning a rating higher than 10 percent.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The Board finds the 
preponderance of the evidence is against the veteran's claim 
for an evaluation in excess of 10 percent for his bilateral 
hearing loss.  


ORDER

The claim of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for schizophrenia is dismissed.  

Entitlement to a rating in excess of 10 percent for bilateral 
hearing loss disability is denied.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2007).  In addition, VA promulgated regulations to 
implement the provisions of the law.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).  The VCAA requires that VA 
must provide notice that informs the claimant (1) of the 
information and evidence not of record that is necessary to 
substantiate the claim, (2) of the information and evidence 
that VA will seek to provide, and (3) of the information and 
evidence that the claimant is expected to provide.  
Furthermore, VA must "also request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim."  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1).

After examining the record, the Board concludes that further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by 38 U.S.C.A. § 5103A.  

A.  Service connection for paranoid schizophrenia.

On the occasion of a VA examination in April 2001, the 
examiner noted that, in terms of the veteran's schizophrenia, 
he had symptoms that were enduring and that had caused 
continuous disturbance for quite some time.  The examiner 
noted that there were some overlapping features of both 
schizophrenia, chronic paranoid type, and PTSD, combat-
related.  Similar opinions were provided upon VA examinations 
in June 2003 and June 2004.  

On the occasion of a VA examination in June 2003, the 
examiner stated that the diagnostic status would be that of 
PTSD, with an onset of 1944 to 1945 while in the service, 
when he was actually limited in his flying duties because of 
the onset of dreams and nightmares and "fighting" in a 
death struggle in a dream and sleep at that time.  The 
examiner noted that the second diagnosis would be that of 
chronic paranoid schizophrenia; the onset of this illness 
occurred in his early 30's and dates from 1950 to 1954 on.  
The examiner stated that there was a very slight overlap in 
some concentration and avoidant symptomatology.  
Subsequently, on examination in June 2004, the same VA 
examiner indicated that examination showed PTSD and a chronic 
schizophrenic reaction of a paranoid type, which developed 
about 5 years after the PTSD began; he stated that the 
paranoid schizophrenia did not seem militarily related.  

B.  Evaluation for PTSD and entitlement to a TDIU. 

The veteran maintains that his service- connected PTSD is 
more disabling than that represented by the currently 
assigned 30 percent rating.  Moreover, the veteran maintains 
that his service-connected disabilities, including his PTSD, 
render him unemployable, and thus warrants an award of TDIU.  

Regarding the veteran's claim for a higher initial rating for 
PTSD, the veteran has been service-connected for PTSD, but is 
not currently service-connected for paranoid schizophrenia.  
The VA examiners have indicated that the symptoms of both 
disabilities overlap to a certain extent.  The Board believes 
that the claim for an increased initial rating for PTSD must 
be remanded so that medical evidence can be obtained that 
clearly differentiates, if possible, between PTSD and 
paranoid schizophrenia.  

Because the issue entitlement to a TDIU is inextricably 
intertwined with the manifestations and symptoms caused by 
his psychiatric condition, along with the symptoms produced 
by his other service-connected disability and claimed 
disabilities, it is the opinion of the Board that the 
veteran's other claims must first be further developed.  

In regard to the veteran's claim of entitlement to an earlier 
effective date for the grant of service connection for PTSD, 
the Board concludes that it is "inextricably intertwined" 
with the issue of entitlement to service connection for 
schizophrenia.  The Court has held that all issues 
"inextricably intertwined" with an issue certified for 
appeal, are to be identified and developed prior to appellate 
review.  Id. Here, this issue must be deferred pending full 
development and adjudication of the veteran's service 
connection claim.  


To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to his claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the AMC in Washington, D.C., for the 
following actions: 

1.  The RO is requested to furnish the 
veteran with the appropriate release of 
information forms in order to obtain 
copies of all private medical records and 
VA medical records which pertain to 
treatment for the veteran's psychiatric 
disorder covering the period following 
his release from active duty to the 
present which have not been previously 
submitted.  In particular, the RO should 
obtain copies of VA records from the 
Fresno and South Valley VA Medical 
Centers.  Any information obtained should 
be associated with the claims file.  If 
no such records can be found, specific 
confirmation of that fact should be 
obtained and included in the file.  

2.  The veteran should be scheduled for 
an appropriate VA psychiatric examination 
to determine the nature and severity of 
his PTSD.  Prior to the examination, the 
examiner should review the claims 
folders.  All indicated tests and studies 
should be performed and all clinical 
findings reported in detail.  The 
examiner is requested to provide an 
opinion, if possible, describing which of 
the veteran's psychiatric symptoms are 
attributable to his PTSD, and which 
symptoms are attributable to any other 
diagnosed disorders (to include 
schizophrenia (if such schizophrenia is a 
separate disorder from the veteran's 
PTSD).  In this regard, the examiner 
should report a Global Assessment of 
Functioning (GAF) score attributable to 
the PTSD if such differentiation is 
possible.  If the examiner is unable to 
differentiate which symptoms are 
attributable to which disorder, the 
examiner should so state.  The report of 
the examination should include complete 
rationales for all opinions expressed.  

3.  The veteran also must be scheduled 
for VA examinations to determine the 
current severity of his other service-
connected disabilities.  The claims 
folder must be made available to the 
examiners for a review of the veteran's 
pertinent medical history.  The examiners 
should identify all employment 
limitations caused by the service-
connected disabilities and opine as to 
the extent of them.  They also should 
indicate whether these service- connected 
disabilities, either alone or in 
combination with the other service- 
connected disabilities, render the 
veteran unable to secure or follow a 
substantially gainful occupation.  

4.  The RO should undertake any further 
appropriate action necessary to develop 
and formally adjudicate the issue of 
entitlement to service connection for 
schizophrenia.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND the 
Board intimates no opinion, either legal or factual, as to 
the ultimate determination warranted in this case.  The 
purposes of this REMAND are to further develop the record and 
to accord the veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  An 
attorney or agent may charge a fee to represent you after a 
notice of disagreement has been filed with respect to your 
case, provided that the notice of disagreement was filed on 
or after June 20, 2007.  See Veterans Benefits, Health Care, 
and Information Technology Act of 2006, Pub. L. No. 109-461, 
120 Stat. 3403 (2006).  If the notice of disagreement was 
filed before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board first 
issues a final decision in the case, and only if the agent or 
attorney is hired within one year of the Board's decision.  

The notice of disagreement limitation does not apply to fees 
charged, allowed, or paid for services provided with respect 
to proceedings before a court.  VA cannot pay the fees of 
your attorney or agent, with the exception of payment of fees 
out of past-due benefits awarded to you on the basis of your 
claim when provided for in a fee agreement. 

VA is in the process of amending its regulations governing 
representation of claimants for veterans' benefits in order 
to implement the provisions of the new law.  More information 
concerning the regulation changes and related matters can be 
obtained at http://www1.va.gov/OGC (click on "Accreditation 
and Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any fee 
agreement between you and an attorney or accredited agent 
must be sent to the Secretary at the following address:  

Office of the Chief Counsel for Policy (01C3) Board of 
Veterans' Appeals 810 Vermont Avenue, NW, Washington, DC 
20420 Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be filed 
with the VA Office of the General Counsel and not the Board.) 


 Department of Veterans Affairs


